First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 6, 28-30 and 32 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
Claims 28-30 recite the limitation " a stereoisomer, enantiomer or tautomer thereof or mixtures thereof, or a pharmaceutically acceptable salt or solvate thereof”.  There is insufficient antecedent basis for this limitation in the claim.
Note:  Parent claim 6 lacks recitation of “a stereoisomer, enantiomer or tautomer thereof or mixtures thereof, or a pharmaceutically acceptable salt or solvate thereof” and, thus, does not provide antecedent basis for said limitation in dependent claims 28-30.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claims recite compounds of claim 6 “or a stereoisomer, enantiomer or tautomer thereof or mixtures thereof, or a pharmaceutically acceptable salt or solvate thereof”.  However, parent claim 6 lacks recitation of said “stereoisomer, enantiomer or tautomer thereof or mixtures thereof, or a pharmaceutically acceptable salt or solvate thereof”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 7, 8, 10-12, 14, 15, 18, 23-26 and 31 under 35 U.S.C. 103 over Raymond et al. (WO 2001083512 cited by applicant on IDS submitted 10/6/2020) is made moot by the cancellation of the instant claims.

The rejection of claims 6 and 28-30 under 35 U.S.C. 103 over Raymond et al. (WO 2001083512 cited by applicant on IDS submitted 10/6/2020) is maintained and claim 32 is rejected under 35 U.S.C. 103 over Raymond et al. (WO 2001083512 cited by applicant on IDS submitted 10/6/2020). 
Raymond et al. teaches compounds of the formula:

    PNG
    media_image1.png
    181
    276
    media_image1.png
    Greyscale
 wherein R1 may be a 2 or 3 atom chain to numeral 2
forming a fused ring:

    PNG
    media_image2.png
    154
    291
    media_image2.png
    Greyscale
;
Carbon 10 and 13 may be independently substituted with alkyl; 
Carbon 16 or 17 may be independently substituted with one of =C(R5)(R6) or two of R5 and/or -OR6; 
R5 is H, C1-30 organic moiety optionally containing a heteroatom; 
R6 is H or a protecting group and 
Two of germinal R5 groups may together form a ring (see the entire article, especially Abstract; page 4, line 6 - page 6, line 20; page 11, line 6 - page 12, line 22; page 16, lines 5-11, claims 11-15, 18, 19, 34, 44, 51-52). The reference also teaches the compounds and compositions are useful in treating inflammation (see for example, page 39, lines 21-26; pages 40-43, Biological Activity; especially page 43, line 3, pain; claims 54-63) and exemplifies compounds such as:

    PNG
    media_image3.png
    137
    173
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    180
    225
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    142
    218
    media_image5.png
    Greyscale
, wherein A is pyrazolyl, isoxazolyl or pyrimidinyl as instantly claimed (see pages 34-35, claims 51-52) and 

    PNG
    media_image6.png
    373
    673
    media_image6.png
    Greyscale
;

    PNG
    media_image7.png
    147
    196
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    173
    289
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    139
    167
    media_image9.png
    Greyscale

wherein R4a and R4b combine to form alkylidene or each of R4a and R4b independently is hydrogen, C1-30 alkyl or OR6 (see pages 15, 29, 32, 57; claims 11-15, 49, 50).
The instant claims differ from the reference by reciting compounds not exemplified by Raymond. 
For example, the claimed invention recites:

    PNG
    media_image10.png
    243
    348
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    181
    238
    media_image11.png
    Greyscale
and 
    PNG
    media_image12.png
    163
    230
    media_image12.png
    Greyscale
(see instant claims 6 and 32).

However, as noted above, the reference teaches and exemplifies carbon 16 or 17 may be independently substituted with one of =C(R5)(R6) or two of R5 and/or -OR6.  Therefore, modification of any of the exemplified prior art compound in order to obtain the claimed compounds would have been within the level of skill of the ordinary artisan at the time of the present invention.  For example, 
replacing the C17-methylene group of:

    PNG
    media_image3.png
    137
    173
    media_image3.png
    Greyscale
with two of R5 and/or -OR6 with the production of

    PNG
    media_image11.png
    181
    238
    media_image11.png
    Greyscale
or 
    PNG
    media_image12.png
    163
    230
    media_image12.png
    Greyscale
or 
replacing the phenyl ring of:

    PNG
    media_image5.png
    142
    218
    media_image5.png
    Greyscale
with a hydrogen with the production of 

    PNG
    media_image13.png
    155
    235
    media_image13.png
    Greyscale
is rendered prima facie obvious.  The motivation is based on 
the teaching of Raymond that the compounds obtained would be useful in treating 
various conditions such as inflammation.
As recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
The difference between the exemplified prior art compounds and the claimed compounds are taught by Raymond and, thus, modification of exemplified prior art compounds with the production of the instantly claimed compounds would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  Again, as stated above, the motivation would be based on the teaching in the art that the compounds would be useful as taught by Raymond.

Response to Arguments
Applicant argues,
(i) Raymond does not teach or suggest all the limitations of the currently claimed invention, as acknowledged on page 6 of the Office Action; (ii) Raymond fails to provide one of ordinary skill in the art the motivation or suggestion to modify the disclosed compounds to arrive at the specifically claimed compounds; and (iii) one of ordinary skill in the art would not have had a reasonable expectation of success given the 
unpredictability in the art of synthetic chemistry. 
Applicant’s argument was considered but not persuasive for the following reasons.
The examiner notes as stated in the advisory action, that the rejection set forth in the Office Action dated 12/01/2022 is based on obviousness not anticipation as evidenced by the Office Action dated 07/20/2022.  The recitation of 102(a)(1) in paragraph #11 was a typographical error.  Therefore, applicant’s argument in regards to anticipation will not be addressed.
Contrary to applicant’s argument, Raymond teaches or suggests the claimed limitations as discussed above.  In short, the claimed compounds are encompassed by the genus taught by Raymond and, thus, modification of the exemplified prior art compound in a manner to obtain the claimed compounds, based on the teachings of the reference, is prima facie obvious.
In other words, a reference is not limited to its working examples.  It must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).  
The examiner cannot ignore the fact that the sole difference necessary to arrive at applicants’ compounds are within the teachings of Raymond (see discussion above). Thus, Raymond provides ample motivation to modify the exemplified prior compounds to obtain the claimed compounds.  As discussed above, both the exemplified prior art compound and the claimed compounds are encompassed by the genus taught by the reference.  
The motivation to obtain other compounds encompassed by the prior art genus is based on the fact that the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that any of the compounds of the prior art genus would be useful as taught by the reference.  
Applicant argues one of ordinary skill in the art would not have had a reasonable expectation of success given the unpredictability in the art of synthetic chemistry.  As discussed above, the reference teaches the genus, inclusive of the claimed compounds, have similar properties.  Therefore, the skilled artisan would have had a reasonable expectation that any of the prior art compounds would be useful as taught by Raymond.  Applicant has not provided any evidence on record that the claimed compounds have properties not possessed by the closest prior art exemplified compounds.  
For these reasons, the rejection of claims 6 and 28-30 under 35 U.S.C. 103 over Raymond et al. (WO 2001083512 cited by applicant on IDS submitted 10/6/2020) is maintained and claim 32 is rejected under 35 U.S.C. 103 over Raymond et al. (WO 2001083512 cited by applicant on IDS submitted 10/6/2020). 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628